 Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 1 of 21 PageID #: 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION




 IN THE MATTER OF THE SEARCH OF:            CASE NUMBER:


 A black Samsung Portable Electronic        AFFIDAVIT IN SUPPORT OF
 Device with telephone number (605)         APPLICATION FOR
 441-1492                                   SEARCH WARRANT



STATE OF SOUTH DAKOTA)
                                ) SS
COUNTY OF PENNINGTON            )

      I, Brad C. Merrill, Special Agent with the United States Fish and Wildlife

Service, being first duly sworn upon oath, depose and state as follows:

      1.     Your Affiant is a Special Agent with the Department of the Interior,

U.S. Fish and Wildlife Service (USFWS), Office of Law Enforcement, stationed in

Hot Springs, South Dakota.          Your Affiant has served as a Federal law

enforcement officer for twenty-three years. Your Affiant has conducted and

assisted in criminal investigations that involved the service of Federal Search

Warrants at businesses and private residences. These Search Warrants have

included the seizure of portable electronic devices and computers. Your Affiant

has been trained in the investigation of wildlife criminal violations and the

identification of wildlife.   Through training and experience, your Affiant is

familiar with Federal laws found in Titles 16 and 18 of the United States Code


(U.S.C.).
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 2 of 21 PageID #: 3
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 3 of 21 PageID #: 4
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 4 of 21 PageID #: 5
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 5 of 21 PageID #: 6
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 6 of 21 PageID #: 7
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 7 of 21 PageID #: 8
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 8 of 21 PageID #: 9
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 9 of 21 PageID #: 10
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 10 of 21 PageID #: 11
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 11 of 21 PageID #: 12
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 12 of 21 PageID #: 13
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 13 of 21 PageID #: 14
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 14 of 21 PageID #: 15
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 15 of 21 PageID #: 16
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 16 of 21 PageID #: 17
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 17 of 21 PageID #: 18
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 18 of 21 PageID #: 19
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 19 of 21 PageID #: 20
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 20 of 21 PageID #: 21
Case 5:19-mj-00031-DW Document 1-1 Filed 03/07/19 Page 21 of 21 PageID #: 22
